Citation Nr: 0908357	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-06 279	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for liposarcoma of the 
right bicep, including as due to herbicide exposure (Agent 
Orange).

3.  Entitlement to service connection for a broken right arm 
secondary to the liposarcoma of the right bicep.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 
1967 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois. 

In August 2008, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era or elsewhere in an area outside of 
Vietnam where exposure to Agent Orange may be presumed.

2.  The evidence of record indicates that neither the 
Veteran's prostate cancer nor his liposarcoma originated 
during his military service, nor did either condition 
manifest to a compensable degree within one year following 
his separation from service.

3.  There also is no competent medical evidence of record 
suggesting that either his prostate cancer or liposarcoma is 
otherwise related to his military service.

4.  The Veteran's claim for service connection for a broken 
right arm is conditioned upon the establishment of service 
connection for liposarcoma, which, as mentioned, has not been 
determined to be related to his military service, so not 
service connected; and that notwithstanding, there also is no 
competent medical evidence of record otherwise suggesting his 
broken right arm is related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service, including from Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The Veteran's liposarcoma was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service, including from Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The Veteran's broken right arm was not due to, the result 
of, or aggravated by a service-connected disability, nor was 
it otherwise incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 5017 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in February, 
April, and July 2005, the RO advised the Veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Consider, 
as well, that the RO issued those VCAA notice letters prior 
to initially adjudicating the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).

Although the Veteran was not informed that a downstream 
disability rating and effective date will be assigned if his 
service-connection claims are ever granted, since the Board 
is denying all of these claims for service connection, 
no downstream disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of any 
prejudice to him in not receiving notice concerning the 
downstream disability rating and effective date elements of 
his claims because these elements of his claims are moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Even if there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the Veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is also represented in his 
appeal by an accredited Veteran's services organization, 
Veterans of Foreign Wars of the United States, and his 
representative is presumably knowledgeable of the 
requirements of establishing entitlement to service 
connection for the claimed conditions.



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and private medical records.  As there is no other indication 
or allegation that relevant evidence remains outstanding, 
the Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

II.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Malignant, cancerous tumors will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).



Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas, 
including liposarcoma.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).

III.	The Claims for Service Connection for Prostate Cancer 
and Liposarcoma

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
medical evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it).  Here, the Veteran's private medical records document 
his history of prostate cancer and liposarcoma.  So there is 
no disputing he has these conditions.  Consequently, the 
determinative issue is whether these conditions are somehow 
attributable to his military service, including to any 
exposure to Agent Orange or other herbicide.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The Veteran readily acknowledges, including in his hearing 
testimony, that he never served in Vietnam.  He asserts, 
instead, that he was exposure to herbicides (namely, the 
dioxin in Agent Orange) while stationed in Thailand from July 
1969 to July 1970, as he worked on aircraft that he asserts 
were flying in Vietnam airspace and consequently contaminated 
with Agent Orange.  See the transcript of his August 2008 
hearing testimony.

The Veteran's service personnel records document that he 
served in Thailand, and that his air force specialty number 
is associated with aircraft maintenance; so the record 
confirms his assertions as to his service in Thailand and 
that he worked on aircraft.  The Board also sees the Veteran 
was awarded the Vietnam Service Medal (VSM).  But the VSM was 
awarded to all members of the Armed Forces of the United 
States serving in Vietnam and contiguous waters or airspace 
above, as well as, most important in this case, to those who 
served in Thailand, Laos or Cambodia in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  Therefore, receipt of the VSM is not per se 
verification of service in Vietnam.  See also Haas v. Peake, 
544 F.3d 1306 (Fed. Cir. 2008) (wherein the U.S. Court of 
Appeals for the Federal Circuit denied the Appellee's request 
for panel rehearing, with one judge dissenting and 
recommending that the full court grant rehearing en banc).  
In an earlier decision, Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit Court had held that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty 
in order to be entitled to the presumption of herbicide 
exposure and service connection constitutes a permissible 
interpretation of 38 U.S.C. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Following a detailed and lengthy review of the complex 
history of the legislative and regulatory measures directed 
to the issue of herbicide exposure in Vietnam, the Federal 
Circuit Court agreed with the Veterans Claims Court that the 
phrase "served in the Republic of Vietnam" contained in 
section 1116 is ambiguous as applied to service in the waters 
adjoining the landmass of Vietnam.  Further, the language of 
section 3.307(a)(6)(iii) is similarly ambiguous in that 
"duty or visitation" in the Republic of Vietnam could be 
understood to refer to "duty" or "visitation" within the 
broader area encompassed, for example, by the territorial 
waters of the Republic.



But turning to VA's interpretation of its own regulation, the 
court found that VA's interpretation as requiring physical 
presence within Vietnam in order to be entitled to the 
presumption of herbicide exposure is not plainly erroneous or 
inconsistent with the language of section 3.307(a)(6)(iii).  
The agency's current interpretation has been consistent for 
more than a decade, and was in effect before the Appellant in 
the Haas case filed his claim for benefits.  While the 
regulation itself is subject to competing interpretations, it 
is not unusual for an interpretive regulation to be itself 
ambiguous.  Further, although the 1991 version of the VA 
Adjudication Procedure Manual M21-1, Part III,  4.08(k)(1)-
(2) (Nov. 1991) ("In the absence of contradictory evidence, 
'service in Vietnam' will be conceded if the records shows 
[sic] that the veteran received the Vietnam Service Medal.") 
(amended in 2002), provides evidence of a different earlier 
interpretation, such a prior inconsistent interpretation does 
not deprive VA's current and longstanding interpretation-
as reflected by statements included in General Counsel 
precedent opinions and regulatory comments dating back to 
1997-of the right to judicial deference.  Further, as an 
interpretative rule, the pre-2002 version of the Manual was 
not a substantive rule that could be amended only by notice 
and comment rulemaking, and hence it was erroneous for the 
Veterans Claims Court to so hold.  
        
Finally, while the "foot-on-land" rule will no doubt 
produce anomalous results in some instances, this is neither 
surprising nor evidence of the arbitrariness of VA's 
interpretation of the regulation.  Due in part to problems of 
testing for herbicide exposure and in part to the 
difficulties in tracking troop movements, it has proved 
difficult to determine which groups of veterans were exposed 
to herbicides and to what extent.  Congress and VA have 
therefore resorted to a line-drawing process that concededly 
does not closely track levels of actual exposure.  Line-
drawing in general often produces instances in which a 
particular line may be over inclusive in some applications 
and under inclusive in others.  But just because some 
instances of over inclusion or under inclusion may arise does 
not mean that the lines drawn are irrational.  Here, in Haas, 
drawing a line between service on land, where herbicides were 
used, and service at sea, where they were not, is prima facie 
reasonable.  


Moreover, the line drawn by the agency does not cut off all 
rights of sea-going veterans to relief based on claims of 
herbicide exposure, in that even service members who are not 
entitled to the presumption of exposure are nonetheless 
entitled to show that they were actually exposed to 
herbicides, as the appellant had endeavored to do in this 
case.  As to the Veterans Claims Court's reading of the 
regulation "to include at least service ... in the waters near 
the shore of Vietnam," the Federal Circuit simply states 
that a standard of "near the shore" is unmanageably vague, 
not to mention not moored in the statutory or regulatory 
language.  

Moreover, insofar as exposure to Agent Orange elsewhere in 
Thailand is concerned, The Department of Defense has 
indicated to the VA Chief Officer for Public Health and 
Environmental Hazards that there was some limited spraying of 
the herbicide Agent Orange in Thailand, but this occurred in 
1964 and 1965, so prior to the Veteran's service in Thailand 
during 1969 and 1970.  Hence, the Board finds that 
presumptive service connection as due to Agent Orange 
exposure is not warranted for either the Veteran's prostate 
cancer or liposarcoma.  That is, although both diseases are 
among those listed in 38 C.F.R. § 3.309(e) as entitling the 
Veteran to presumptive service connection, the evidence of 
record does not establish that he served in an area or during 
a time when Agent Orange was sprayed.

In addition, as mentioned, service connection may be presumed 
for either liposarcoma or prostate cancer as chronic 
diseases, if the disorder is first manifest to a compensable 
degree of at least 10-percent disabling within one year 
following the Veteran's separation from service.  In this 
case, however, neither the Veteran nor the record suggests 
that he meets the criteria for this presumption.  That is, 
his testimony during his August 2008 hearing and the medical 
evidence both indicate his prostate cancer and liposarcoma 
were first identified in 2003 and 1988, respectively, 
approximately 33 and 18 years, respectively, after he was 
discharged from the military.  Hence, he is not entitled to a 
presumption of service connection with respect to either his 
prostate cancer or his liposarcoma on this basis, either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, his claims must 
still be reviewed to determine if service connection can be 
established on a direct incurrence basis.  Combee v. Brown, 
34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude 
a Veteran from establishing service connection with proof of 
actual direct causation).  In fact, the Court has 
specifically held that the provisions set forth in Combee, 
which, as mentioned, instead concerned exposure to radiation, 
are nonetheless applicable in cases, as here, involving 
exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

As already indicated, the Veteran asserts that he was exposed 
to Agent Orange while working on aircraft in Thailand that 
were, he believes, contaminated with Agent Orange from 
Vietnam.  See his August 2008 hearing testimony.  During his 
August 2008 hearing, he was asked whether there was any 
information that might corroborate or support this assertion, 
such as medical treatise evidence or aircraft or mission 
identification, and the Veteran indicated there was not.  And 
so, as there is no objective evidence of this or any other 
in-service incident of exposure to Agent Orange (or any other 
herbicide), the Board finds that the record does not support 
the finding that he was, in fact, exposed to Agent Orange (or 
any other herbicide) while in service - including in the 
specific capacity alleged.

Furthermore, the Board notes that the medical evidence of 
record, although it documents the Veteran's conditions, does 
not provide any etiological opinions as might suggest that 
his prostate cancer or liposarcoma are attributable to his 
military service, including from Agent Orange exposure.  The 
only evidence in support of these claims is the Veteran's own 
unsubstantiated statements.  However, as a layman, he is not 
competent to opine as to the etiology of these conditions; 
and his statements are insufficient to prove his claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991).  



The Board also sees that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claims.  However, the Board finds that the 
evidence, which reveals that he did not have either of these 
conditions during service or for many years after, and does 
not contain a competent opinion suggesting a nexus between 
his military service and either disorder at issue, warrants 
concluding that a remand for an examination and/or opinion is 
not necessary to decide these claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As his service and 
post-service medical records provide no basis to grant either 
of these claims, and indeed provide evidence against these 
claims, the Board finds no basis for requesting a VA 
examination or medical nexus opinion.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case with respect to either condition.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims at issue hinges on what occurred, or more 
precisely what did not occur, during service - namely, 
exposure to Agent Orange either in Vietnam or elsewhere in 
Thailand.  In the absence of evidence of in-service disease 
or injury, referral of this case to obtain an examination 
and/or opinion as to the etiology of the Veteran's claimed 
disabilities would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between either of the Veteran's claimed 
disabilities and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
examinations or obtainment of medical opinions under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 
For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for prostate cancer and liposarcoma, 
including as due to Agent Orange exposure, in turn meaning 
the benefit-of-the-doubt rule does not apply and these claims 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.	The Claim for Service Connection for a Broken Right Arm 
Secondary to the Liposarcoma of the Right Bicep

The Veteran asserts that he has suffered a broken right arm 
as a result of treatment associated with his liposarcoma, 
which effectively weakened this arm to the point of breakage.  
See his August 2008 hearing testimony.

As previously explained, disability that is proximately due 
to, the result of, or chronically aggravated by a service-
connected condition shall also be service connected on this 
secondary basis.  See 38 C.F.R. § 3.310(a) & (b).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez 
v. West, 11 Vet. App. 148, 158 (1998).

So as is readily apparent, the Veteran must first establish 
his entitlement to service connection for the underlying 
disability (which, here, is liposarcoma) for him to in turn 
also have a viable claim for secondary service connection 
for another condition.  38 C.F.R. § 3.310.  

And, here, inasmuch as the Board has determined the Veteran's 
liposarcoma is not service connected (i.e., is unrelated to 
his military service), it logically follows that he also is 
not entitled to secondary service connection for the broken 
right arm condition at issue, either, because the underlying 
precipitating condition has not been linked to his military 
service.

This notwithstanding, the Board will also consider as a 
matter of course whether the Veteran may be entitled to 
service connection for his broken arm condition under the 
alternative theory of direct incurrence in service.  See EF 
v. Derwinski, 1 Vet App 324 (1991) (VA must consider all 
potential basis of entitlement reasonably raised by the 
record).

As mentioned, direct service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  



The Veteran's STRs, however, are completely unremarkable for 
any complaints, diagnosis of, or treatment relating to a 
broken right arm.  Furthermore, the Veteran's private medical 
records show that he presented for treatment relating to a 
broken right arm in November 2002 -approximately 32 years 
after his discharge from military service.  There is simply 
no competent medical nexus evidence, either in his STRs or 
his post-service records, linking this condition to his 
period of military service.  

Therefore, the Board finds that the Veteran's broken right 
arm has not been etiologically linked to his military 
service, either directly, presumptively, or on a secondary 
basis by way of service-connected disability.  And as there 
is no evidence establishing that an event, injury, or disease 
occurred in service to which this condition might relate and 
no indication this condition may be associated with his 
service or another service-connected disability, VA is not 
required to provide him a medical examination regarding the 
etiology of this condition.  VA is not obligated to provide 
an Appellant with an examination to obtain a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of unsubstantiated lay statements.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004).

For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor and this 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Service connection for prostate cancer is denied.

Service connection for liposarcoma is denied.

Service connection for a broken right arm is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


